Citation Nr: 1635008	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  10-13 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a mental disorder, to include a generalized anxiety disorder and depression. 

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left patella. 

3.  Entitlement to an evaluation in excess of 20 percent for instability of the right knee. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from September 1982 to July 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and October 2009 rating decisions.  The August 2008 rating decision, which denied the claims of entitlement to increased evaluation for chondromalacia of the left knee and instability of the right knee, is from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The October 2009 rating decision denying service connection for a psychiatric disorder and denying TDIU benefits is from the RO in San Diego, California.  Jurisdiction currently resides at the RO in Atlanta, Georgia.

In March 2015, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim of entitlement to service connection for a mental disorder, the Board remanded this claim in March 2015 in order for the Veteran to be provided a VA examination to determine the etiology of his diagnosed mental disorder which included depression.  In addressing the etiology of the Veteran's mental disorder, the VA examiner was specifically directed to address the multiple lay statements of record which indicate the onset of the Veteran's current depression was during his service.  For example, as noted in the previous remand, an October 2010 statement from a woman purporting to have had a child with the Veteran states that the Veteran was not the same person that he was in 1983 and that he suffered from anxiety and mood swings.  Also, according to a March 2011 statement from the Veteran's mother, the Veteran's behavior was "not normal."  She asserted that he did not behave this way prior to entering service.  

Pursuant to the March 2015 Board remand, the Veteran was provided a VA psychological examination in December 2015.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with unspecified depressive disorder, cocaine disorder in sustained remission, alcohol use disorder in sustained remission, and cannabis use disorder in sustained remission.  She thereafter concluded that it is less likely than not that the Veteran's current depressive disorder is related to his service.  The VA examiner's rationale for her conclusion was based on her review of the Veteran's service treatment records which were negative for any complaints of a primary mood disorder.  Further, the Veteran reported that his mental health symptoms began around 2007 which is almost 20 years following his separation from service.  Moreover, the examiner noted that the Veteran's mental health symptoms coincided with his polysubstance abuse for which he initially sought treatment in 2007/2008.  She therefore indicated that to the extent that the Veteran experienced social and occupational difficulties, such issues seemed best explained by his history of instability and polysubstance abuse.  Also, his history of a few short-term jobs, unstable interpersonal relationships, impulsivity, and irresponsibility would undoubtedly contribute to the type of psychsocial stressors that would lead to depression.  She further opined that this pattern of behavioral misconduct did not begin or was exacerbated by his service.  

The Board finds that the December 2015 VA examiner's rationale is inadequate for evaluation purposes.  Specifically, the VA examiner did not address the lay statements discussed above which indicated that the onset of the Veteran's depression was during service.  The Board finds that these lay statements are of probative value as they document a history of psychiatric symptoms dating back to the Veteran's service.  Therefore, the Board finds that remand of the mental disorder claim is warranted in order to obtain a medical opinion that addresses the etiology of the Veteran's mental disorder in light of the lay statements of record that document psychiatric symptoms dating back to service.    

With regard to the Veteran's claim of entitlement to an increased disability rating for chondromalacia of the left patella, the Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  38 C.F.R. 
§ 4.59 (2015). 
	
Pursuant to the March 2015 Board remand, the Veteran was provided a VA examination for his chondromalacia of the left patella and right knee instability in December 2015.  Pertinently, the Veteran complained of pain in the knees as well as functional impairment which included difficulty standing and walking for prolonged periods.  Upon examination, range of motion testing of the Veteran's right knee revealed flexion to 80 degrees and extension to zero degrees.  Further, range of motion testing of the Veteran's left knee revealed flexion to 90 degrees and extension to zero degrees.  Crucially, the examiner documented objective evidence of pain with motion of the knees and that the pain caused functional loss.        

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of the knees that pain began.  Pertinently, these findings may provide the Veteran with an increased disability rating for his chondromalacia of the left patella claim in particular as it may indicate decreased range of motion.  These findings may also provide the Veteran with an increased disability rating for his right knee instability as they may indicate greater instability.  Also, in the March 2015 Board remand, the Board specifically directed the VA examiner to identify any objective evidence of pain and the degree at which pain begins for both knees.  

Additionally, with regard to range of motion testing conducted during the December 2015 VA examination for the Veteran's chondromalacia of the left patella and right knee instability, the Board notes that in Correia v. McDonald, No. 13-3238 (U.S. Vet. App. Jul. 5, 2016), the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, the December 2015 VA examiner addressed the Veteran's knees with respect to weight-bearing testing.  He also performed range of motion testing of the Veteran's knees.  However, it is unclear as to whether he performed both active and passive range of motion testing of the Veteran's knees.  Although range of motion testing was taken on both the Veteran's knees as discussed above, the examiner did not specify whether such testing was taken during active or passive motion.  He also did not address nonweight-bearing testing in either knee.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that additional examination of the Veteran's knees is warranted.  

Finally, the Board notes that the claim of entitlement to TDIU is inextricably intertwined with the claims of entitlement to service connection for a mental disorder and entitlement to increased disability ratings for chondromalacia of the left patella and right knee instability.  In other words, development of these claims may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to the VA examiner who examined the Veteran for his mental disorder in December 2015.  If that VA examiner is not available, refer the Veteran's claims folder to another appropriate medical professional.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should then state an opinion as to whether it is at least as likely that the Veteran's diagnosed mental disorder, to include depressive disorder, manifested during, or as a result of, active service. 

In formulating an opinion, the examiner must consider and discuss the Veteran's lay assertions regarding the onset of any symptomatology, as well as the lay statements of record from individuals purporting to know the Veteran suggesting a change in his behavior following service.  These, in pertinent part, include the following:

*Statement from M.R. dated October 2010  (VBMS document labeled Buddy/Lay Statement, receipt date 10/12/2010, page 1).

*Statement from J.C. dated April 2011 (VBMS document labeled Buddy/Lay Statement, receipt date 3/29/2011, page 1).
 
If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions and the lay contentions of other individuals in support of the Veteran's claim must be considered and weighed in making the determination as to whether a nexus exists.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-connected chondromalacia of the left patella and right knee instability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

